Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               January 07, 2016

The Court of Appeals hereby passes the following order:

A16E0022. REF DEVELOPMENT, INC. et al. v. FIRST CITIZENS BANK
    AND TRUST COMPANY, INC.

      The emergency motion of petitioners, REF Development, Inc., Philip
Adelsheimer, and Larry B. Thompson, requesting an extension of time until January
22, 2016, in which to file an application for discretionary appeal is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          01/07/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.